Case 2:18-cv-06893-SJO-FFM Document 37 Filed 10/15/18 Page 1 of 2 Page ID #:1037



 1 AVENATTI & ASSOCIATES, APC
   Michael J. Avenatti, State Bar No. 206929
 2 Ahmed Ibrahim, State Bar No. 238739
   520 Newport Center Drive, Suite 1400
 3 Newport Beach, CA 92660
   Telephone: 949.706.7000
 4 Facsimile: 949.706.7050

 5   Attorneys for Plaintiff Stephanie Clifford
     a.k.a. Stormy Daniels
 6

 7

 8                          UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10

11   STEPHANIE CLIFFORD a.k.a.                    CASE NO.: 2:18-cv-06893-SJO-FFM
     STORMY DANIELS,
12
                        Plaintiff,                PLAINTIFF STEPHANIE
13                                                CLIFFORD’S NOTICE OF APPEAL
           vs.
14                                                TO THE UNITED STATES COURT
                                                  OF APPEALS FOR THE NINTH
15   DONALD J. TRUMP,                             CIRCUIT
16
                        Defendant.
17

18

19

20

21

22

23

24

25

26

27

28


                                        NOTICE OF APPEAL
Case 2:18-cv-06893-SJO-FFM Document 37 Filed 10/15/18 Page 2 of 2 Page ID #:1038



 1   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

 2         NOTICE IS HEREBY GIVEN that plaintiff Stephanie Clifford hereby appeals to
 3
     the United States Court of Appeals for the Ninth Circuit from the Order Granting
 4

 5   Defendant Donald J. Trump’s Special Motion to Dismiss/Strike Complaint and Order

 6   Denying as Moot Defendant Donald J. Trump’s Alternative Motion to Dismiss Complaint,
 7
     entered in this Court on October 15, 2018 [Dkt No. 36], and all other orders and rulings of
 8

 9   the Court that were adverse to Plaintiff, whether or not subsumed within the October 15

10   Order.
11
     Dated: October 15, 2018               AVENATTI & ASSOCIATES, APC
12

13                                         By:           /s/ Michael J. Avenatti
                                                  Michael J. Avenatti
14                                                Attorneys for Plaintiff Stephanie Clifford
                                                  a.k.a. Stormy Daniels
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                -1-
                                         NOTICE OF APPEAL
